DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 112(a): Applicant has canceled claim 31 and thus the rejections under 35 USC 112(a) are withdrawn.

Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues that ¶0181-185 of Ma teaches a report generated based on a proportion of the busy resource. In order to calculate the proportion, Ma waits for the conclusion of the time domain. This contradicts claim 13 which recites that the report is transmitted “any time that the load of the first BWP of the unlicensed spectrum exceeds the threshold” as claimed.
Examiner’s Response: Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. Examiner notes that claim 13 recites “transmit, at any time that the load of the first BWP […] exceeds the threshold” thus the limitation appears to claim the report may be generated at any time the load exceeds, not only at the instant that the load is exceeded. A reference that shows a determination of the load being exceeded and generating a report in response at a time i.e. any time is considered under broadest reasonable interpretation to support the claim language.
Second, Examiner notes that the load being exceeded is recited to be “based on a number of observations for which the first BWP […] is determined to be busy being above the threshold number of observations” is claimed, but this does not clearly indicate how it is determined the exact time that the load is exceeded. The load exceeding a threshold is based on the number of busy observations being above the threshold number of observations, but the load exceeding a threshold can be determined at the time e.g. after a time period when the proportion is calculated as in Ma since the claim does not expressly recite a limitation that requires the determination of the load exceeding the threshold to be the time that is based on a number of observations […] determined to be busy” rather than reciting language where the determination of the load exceeding the threshold must be at the exact time that the number of busy observations meets a threshold. Due to this broad language, claim is interpreted under broadest reasonable interpretation such that the proportion calculation in Ma is considered “at any time that the load […] exceeds the threshold” as claimed.
Finally, Examiner notes that Ma teaches a first parameter M ¶0158, which is a consecutive time domain amount, and ¶0219 wherein Figure 7B, a monitoring process includes observations, each observation being the result of observation each time domain 1-4. When a proportion of a time domain is considered busy as in e.g. time domain 2, then the observation for time domain 2 is considered busy. If Time domains 2, 3, and 4 all are observed to be busy, then at the end of time domain 4 when time domain 4 is found to also be busy, and M = 3 consecutive time domain frames, then the monitoring process includes these consecutive time domains. ¶0168-169 wherein the predetermined quantity includes these consecutive time domains, and the proportion for the predetermined quantity is what triggers the report as in ¶0099. This can also be considered to be “at any time” as claimed because the determination of the load count exceeding the threshold is not done until the most recent time domain is analyzed to determine its proportion of busy resources. Thus there are numerous ways in which Ma supports the claim language. 
Examiner notes that claims 26 and 33 do not recite the “at any time” thus the report may be sent any time after the load determination.

Applicant’s Argument: Applicant argues page 8 that Ma does not mention any bandwidth part as not recited in claim 13.
Examiner’s Response: Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. Ma teaches ¶0154-155, a resource pool is indicated to a UE that is to be measured. In ¶0157, a resource pool may be “a set of frequency domains” including a “start resource 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 13, 17-19, 24-26, 28-30, 32-33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma”) (US 20170013491 A1) in view of Jeon et al. (“Jeon”) (US 20150351115 A1).

Regarding claim 13, Ma teaches:
An apparatus [¶0154 UE for performing Figure 7A], the apparatus comprising a processor configured to cause a user equipment device (UE) to: establish a connection with a base station (BS) [Figure 7A and ¶0154-158 UE receives data from base station, see Figure 1 and ¶0087 UE has a connection to the base station]; receive first monitoring parameters for event-based reporting from the BS, the first monitoring parameters including: a threshold number of observations, wherein the threshold number of observations is greater than 2 [¶0154-155, UE receives monitoring parameters including a reporting condition corresponding to the busy resource, this condition shown see ¶0183-185 wherein the reporting condition is a number of times of detecting the resource to be busy within a series of consecutive times considered a threshold number of observations greater than 2]; and a first bandwidth part (BWP) of a spectrum [¶0154-157 resource pool indicated to UEs, resource pool includes frequency domain sets with start and end locations in frequency considered a BWP]; 
monitor the first BWP of spectrum according to the first monitoring parameters, wherein said monitoring includes observing whether or not the first BWP of spectrum is busy based on energy-based detection of transmissions without connecting to a wireless local area network (WLAN) [¶0161-185, 702-708 of Figure 7A, device monitors energy of a resource across discovery time domains i.e. subframes  see ¶0158, and no indication of connecting to a WLAN]; determine that a load of  the first BWP of the spectrum exceeds a threshold, wherein determining that the load of the first BWP of the spectrum exceeds the threshold is based on  a number of observations for which the first BWP of the spectrum is determined to be busy being above the threshold number of observations [¶0164-169 measure energy of resource during each time domain instance, ¶0169-185, count up the number of observations showing busy indications across multiple time domains]; and in response to determining that the load of the first BWP of the spectrum exceeds the threshold transmit, at any time that the load of the first BWP of the spectrum exceeds the threshold, an event-based report to the BS [¶0181-185, generate monitoring report in accordance with reporting condition i.e. when the counted busy indications exceed a threshold indicated in the parameters signaled by the BS as in ¶0211-215, and as explained in the response to arguments, the “at any time” may be any time after determining the load exceeds the threshold, and further the time where the device determines the load exceeds the threshold may still be after the time domain has elapsed as Applicant recites “is based on a number of observations “for which the first BWP of the spectrum is determined to be busy being above the threshold number of observations” thus the claim does not expressly specify the exact timing that the load is considered to reach the threshold ].
Ma in this embodiment teaches the report is sent based on a probability to limit the number of reports however Ma teaches in another embodiment that the report may be sent any time the threshold is reached as in Figure 6 wherein in response to determining that the load of the spectrum exceeds the threshold transmit, at any time that the load of the unlicensed spectrum exceeds the threshold, an event-based report to the BS [Figure 6 and ¶0147-153, generate and send a report based on the proportion of busy indications meeting the condition over a number of consecutive time domains of measuring as per the parameters signaled by the base station without any random number limitation, and as explained in the response to arguments, the “at any time” may be any time after determining the load exceeds the threshold, and further the time where the device determines the load exceeds the threshold may still be after the time domain has elapsed as Applicant recites “is based on a number of observations “for which the first BWP of the spectrum is determined to be busy being above the threshold number of observations” thus the claim does not expressly specify the exact timing that the load is considered to reach the threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma in Figure 7 to omit the random number step as in Figure 6 which teaches a similar method. Figure 7 specifies the time domain information and the conditions for reporting the busy indication information of the resources, and Figure 6 embodiment specifies the same conditions in response to the same signaling from the network for reporting busy indications of the resource, thus it would have been obvious to modify Figure 7 such that the same steps of Figure 7 are performed but without the random number step such that the report is generated and sent each time the condition or threshold busy indication information is satisfies, this requirement being supported in Figure 6 ¶0147-153 where the condition dictates sending the report and Ma later describes in detail the conditions regarding a count of busy indication considered to be the same conditions in order that the network learns a resource status ¶0005, such that the random number step can be included or not as Ma shows algorithms with and without this step.
[¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma to use radio resource control connections. Ma clearly shows devices connected to the base station in Figure 1-3 but does not teach radio resource connection however it would have been an obvious combination to modify Ma to use radio resource control connection as in Jeon for the UE to connect with the eNB in order that the eNB learns of UE’s WiFi capability. 
Ma teaches measuring a resource but does not teach measuring an unlicensed spectrum however Jeon teaches a monitor a BWP in an unlicensed spectrum [¶0026, ¶0053 eNB and UE perform sensing to determine unlicensed band interference, see ¶0043-46 passively obtaining beacon from WLAN i.e. no connection being made as UE may have just switched on the WiFi transceiver at this time see ¶0043, measured on channels which comprises ranges of resource blocks ¶0017-18 thus considered bandwidth parts]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on an unlicensed channel. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for an unlicensed channel. However resources of an unlicensed channel can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on unlicensed spectrum as in Jeon as this would have been a simple substitution of parts as Jeon teaches unlicensed spectrum allows for coexistence of users and networks must determine usage of the unlicensed channel ¶0004, thus the approach to determining usage of resources in Ma could be used in the same way for a substituted unlicensed band as in Jeon.
Ma teaches reporting but not in a MAC CE however Jeon teaches MAC CE [¶0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the report is a MAC Ce. Ma teaches a report 

Regarding claim 17, Ma-Jeon teaches:
The apparatus of claim 13, wherein the threshold is an activity threshold, wherein the determination that the load of the first BWP part of unlicensed spectrum exceeds the activity threshold is based on determining that the load of the first BWP of unlicensed spectrum exceeds the activity threshold for at least a period of time [¶0181-185 of Ma, consecutive time domains examining the resource and determining a number of busy indications for a period of time to determine load being above a threshold thus the load is above a threshold for a period of time i.e. the series of time domains, Jeon teaches unlicensed spectrum ¶0048 see rationale for combination claim 13].

Regarding claim 18, Ma-Jeon teaches:
The apparatus of claim 13.
Ma teaches reporting based on loads but does not teach based on rate of change however Jeon teaches  wherein the processor is further configured to cause the UE to: determine that a rate of change of the load of the first BWP of unlicensed spectrum exceeds a second threshold; and transmit, in response to the determination, a second event-based report [¶0047 updated or second reports sent when a value changes by a predetermined amount since the last report considered to mean a rate of change exceeds an amount i.e. within the second time period the load changes by a certain amount, information may be BSS load levels ¶0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the trigger includes a threshold rate of change. Ma reports based on a load exceeding a threshold but does not teach further based on a rate of change of the load. It would have been obvious to modify the reporting of Ma to further update the 

Regarding claim 19, Ma-Jeon teaches:
The apparatus of claim 13, wherein to determine that the WLAN traffic load of the first BWP of unlicensed spectrum exceeds the threshold is further based on a signal strength threshold [¶0148, ¶0163 of Ma energy threshold used to measure busy resource considered a signal strength threshold for determining if busy, ¶0043-46 of Jeon teaches unlicensed band see rationale for combination as in claim 13].

Regarding claim 24, Ma-Jeon teaches:
The apparatus of claim 13.
Ma teaches monitoring a resource but does not include channel access.
Jeon teaches wherein said monitoring the first BWP of unlicensed spectrum includes channel access [¶0043-44 of Jeon, unlicensed spectrum monitoring includes channel access to passively obtain measurements on indicated channels see rationale for combination as in claim 13].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on an unlicensed channel including channel access. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for an unlicensed channel. However resources of an unlicensed channel can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on unlicensed spectrum on a channel for which the device has channel access as in Jeon as this allows for coexistence of users and networks are able to determine usage of the unlicensed channel ¶0004 before attempting to use the 

Regarding claim 25, Ma-Jeon teaches:
The apparatus of claim 13.
Ma teaches monitoring a resource but does not teach an unlicensed and specified channel.
Jeon teaches wherein said monitoring the first BWP of unlicensed spectrum includes accessing a channel specified by the first monitoring parameters [Jeon ¶0044-46 specified channels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on an unlicensed channel specified by the monitoring parameters. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for an unlicensed channel. However resources of an unlicensed channel can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on unlicensed spectrum on a channel specified by the network as in Jeon as this would have been a simple substitution of parts as Jeon teaches unlicensed spectrum allows for coexistence of users and networks must determine usage of the unlicensed channel ¶0004 before attempting to use the unlicensed channel by indicating this to the UE to request measurements, thus the approach to determining usage of resources in Ma could be used in the same way for a substituted unlicensed band as in Jeon.

Regarding claim 26, Ma teaches:
User equipment device (UE) [¶0154 UE for performing Figure 7A], comprising: a radio; and a processor configured to cause the UE [¶0031-33] to:
establish a connection with a base station (BS) [Figure 7A and ¶0154-155 UE receives data from base station, see Figure 1 and ¶0087 UE has a connection to the base station]; 
[se ¶0154-158 and below for monitoring parameters with observations], and a first bandwidth part (BWP) of spectrum [[¶0154-157 resource pool indicated to UEs, resource pool includes frequency domain sets with start and end locations in frequency considered a BWP], wherein the threshold number of observations is greater than 2 [¶0154-158, UE receives monitoring parameters including a reporting condition corresponding to the busy resource, this condition shown see ¶0183-185 wherein the reporting condition is a number of times of detecting the resource to be busy within a series of consecutive times considered a threshold number of observations greater than 2] 
monitor the first BWP of spectrum according to the first monitoring parameters, wherein said monitoring includes observing whether or not the first BWP of spectrum is busy based on energy-based detection of transmissions without connecting to a wireless local area network (WLAN) [¶-157 teaches resource pool i.e. BWP, and ¶0161-185, 702-708 of Figure 7A, device monitors energy of a resource across discovery time domains i.e. subframes  see ¶0158, and no indication of connecting to a WLAN]; 
determine that a number of observations for which the first BWP of spectrum is determined to be busy is above the threshold number of observations [¶0164-168 measure energy of resource during each time domain instance, ¶0169-185, count up the number of observations showing busy indications]; 
in response to the determination that the number of observations for which the first BWP of spectrum is determined to be busy is above the threshold number of observations, transmit an event-based report to the BS [¶0181-185, generate monitoring report in accordance with reporting condition i.e. when the counted busy indications exceed a threshold indicated in the parameters signaled by the BS as in ¶0211-215 ].
Ma teaches connecting to a base station but does not expressly recite radio resource control however Jeon teaches radio resource control connection [¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma to use radio resource control connections. Ma clearly 
Ma teaches measuring a resource but does not teach an unlicensed spectrum however Jeon teaches measuring a first bandwidth part (BWP of unlicensed spectrum [¶0026, ¶0053 eNB and UE perform sensing to determine unlicensed band interference from WLAN devices, see ¶0043-46 passively obtaining beacon from WLAN i.e. no connection being made as UE may have just switched on the WiFi transceiver at this time]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on a channel shared with WLAN. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for a channel shared with WLAN. However resources of a channel shared with WLAN can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on a channel shared with WLAN as in Jeon as this would have been a simple substitution of parts as Jeon teaches a channel shared with WLAN allows for coexistence of users and networks must determine usage of the channel shared with WLAN ¶0004, thus the approach to determining usage of resources in Ma could be used in the same way for a substituted unlicensed band as in Jeon.
Ma teaches reporting but not in a MAC CE however Jeon teaches MAC CE [¶0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the report is a MAC Ce. Ma teaches a report but does not teach MAC CE.  It would have been obvious to modify Ma to include a MAC CE as in Jeon as it would have been a simple substitution of parts to replace the unspecified report of Ma with a MAC CE as Jeon teaches being measured is on an unlicensed channel. Ma teaches the report can be signaled via various means without detracting from the intended outcome of the referenced invention e.g. RRC, MAC CE, etc. 

Regarding claim 28, Ma-Jeon teaches:
The UE of claim 26, wherein the first monitoring parameters further comprise an observation window, wherein the determination that the number of observations for which the first BWP of unlicensed spectrum is determined to be busy is above the threshold number of observations is based on observations within the observation window [¶0155-158, ¶0181-185 of Ma, consecutive time domains defined in monitoring parameters, and device monitors and determines load i.e. proportion of busy indications is higher than a threshold for the consecutive time domains thus considered above the threshold number within the window, Jeon teaches unlicensed spectrum ¶0048 see rationale for combination claim 26].

Regarding claim 29, Ma-Jeon teaches:
The UE of claim 26.
Ma teaches reporting based on loads but does not teach based on rate of change however Jeon teaches  wherein the processor is further configured to cause the UE to: determine that a rate of change of a traffic load of the first BWP of unlicensed spectrum exceeds a second threshold; and transmit, in response to the determination that the rate of change of the traffic load of the first BWP of unlicensed spectrum exceeds the second threshold, a second event-based traffic load report [¶0047 updated or second reports sent when a value changes by a predetermined amount since a last report thus considered a rate as it is a change over a period of time thus a rate of change exceeds an amount i.e. within the second time period the load changes by a certain amount, information may be BSS load levels ¶0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the trigger includes a threshold rate of change. Ma reports based on a load exceeding a threshold but does not teach further based on a rate of change of the load. It would have been obvious to modify the reporting of Ma to further update the network based on a rate of change of load exceeding a threshold as Jeon teaches an amount of change or rate of change as the change is measured from a previous time can trigger an updated report  and 

Regarding claim 30, Ma-Jeon teaches:
The UE of claim 26, wherein the determination that the number of observations for which the first BWP of unlicensed spectrum is determined to be busy is above the threshold number of observations is further based on a signal strength threshold [¶0148, ¶0163 of Ma energy or strength resource for determining if busy, ¶0043-46 of Jeon teaches unlicensed band see rationale for combination as in claim 13].

Regarding claim 32, Ma-Jeon teaches:
The UE of claim 26.
Ma teaches monitoring a resource but does not teach an unlicensed and specified channel.
Jeon teaches wherein said monitoring the frequency shared with WLAN traffic includes accessing a channel specified by the first monitoring parameters [Jeon ¶0044-46 specified channels by eNB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on an unlicensed channel specified by the monitoring parameters. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for an unlicensed channel. However resources of an unlicensed channel can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on unlicensed spectrum on a channel specified by the network as in Jeon as this would have been a simple substitution of parts as Jeon teaches unlicensed spectrum allows for coexistence of users and networks must determine usage of the unlicensed channel ¶0004 before attempting to use the unlicensed channel by indicating this to the UE to request measurements, thus the approach to determining usage of resources in Ma could be used in the same way for a substituted unlicensed band as in Jeon.

Regarding claim 33, Ma teaches:
A method comprising: at a user equipment device (UE) [¶0154 UE for performing Figure 7A]:
establishing a connection with a base station (BS) [Figure 7A and ¶0154-155 UE receives data from base station, see Figure 1 and ¶0087 UE has a connection to the base station]; 
receiving first monitoring parameters for event-based reporting from the BS, the first monitoring parameters including a threshold number of observations, wherein the threshold number of observations is greater than 2 [¶0154-158, UE receives monitoring parameters including a reporting condition corresponding to the busy resource, this condition shown see ¶0183-185 wherein the reporting condition is a number of times of detecting the resource to be busy within a series of consecutive times considered a threshold number of observations greater than 2; 
monitoring frequency according to the first monitoring parameters, wherein said monitoring includes observing whether or not the frequency is busy based on energy-based detection of transmissions without connecting to a WLAN [¶0161-185, 702-708 of Figure 7A, device monitors energy of a resource across discovery time domains i.e. subframes  see ¶0158, and no indication of connecting to a WLAN]; 
determining that a number of observations for which the frequency shared with WLAN traffic is determined to be busy is above the threshold number of observations [¶0164 measure energy of resource during each time domain instance, ¶0169-185, count up the number of observations showing busy indications]; 
and in response to the determination that the number of observations for which the frequency shared with WLAN traffic is determined to be busy is above the threshold number of observations, transmitting an event-based report to the BS [¶0164-168, ¶0181-185, generate monitoring report in accordance with reporting condition i.e. when the counted busy indications exceed a threshold indicated in the parameters signaled by the BS as in ¶0211-215 ].
Ma teaches connecting to a base station but does not expressly recite radio resource control however Jeon teaches radio resource control connection [¶0037].

Ma teaches measuring a resource but does not teach measuring a frequency shared with wireless local area network (WLAN) traffic however Jeon teaches measuring a frequency shared with wireless local area network (WLAN) traffic [¶0026, ¶0053 eNB and UE perform sensing to determine unlicensed band interference from WLAN devices, see ¶0043-46 passively obtaining beacon from WLAN i.e. no connection being made as UE may have just switched on the WiFi transceiver at this time]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on a channel shared with WLAN. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for a channel shared with WLAN. However resources of a channel shared with WLAN can be used by a licensed network governed by an eNB and in the unlicensed scenario involving a WLAN channel, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on a channel shared with WLAN as in Jeon as this would have been a simple substitution of parts as Jeon teaches a channel shared with WLAN allows for coexistence of users and networks must determine usage of the channel shared with WLAN ¶0004, thus the approach to determining usage of resources in Ma could be used in the same way for a substituted unlicensed band as in Jeon.
Ma teaches reporting but not in a MAC CE however Jeon teaches MAC CE [¶0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the report is a MAC Ce. Ma teaches a report but does not teach MAC CE.  It would have been obvious to modify Ma to include a MAC CE as in Jeon as it would have been a simple substitution of parts to replace the unspecified report of Ma with a MAC 

Regarding claim 35, Ma-Jeon teaches:
The method of claim 33, wherein the first monitoring parameters further comprise an observation window, wherein the determination that the number of observations for which the frequency shared with WLAN traffic is determined to be busy is above the threshold number of observations is based on observations made during the observation window [¶0155-158, ¶0181-185 of Ma, consecutive time domains defined in monitoring parameters, and device monitors and determines load i.e. proportion of busy indications is higher than a threshold for the consecutive time domains thus considered above the threshold number within the window, Jeon teaches unlicensed spectrum ¶0048 see rationale for combination claim 26].

Regarding claim 36, Ma-Jeon teaches:
The method of claim 33, further comprising: determining that a rate of change of a traffic load of the frequency shared with WLAN traffic exceeds a second threshold; and transmitting, in response to the determination, a second event-based report [¶0047 updated or second reports sent when a value changes by a certain amount since a previous time considered to mean a rate of change exceeds an amount i.e. within the second time period the load changes by a certain amount, information may be BSS load levels ¶0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the trigger includes a threshold rate of change. Ma reports based on a load exceeding a threshold but does not teach further based on a rate of change of the load. It would have been obvious to modify the reporting of Ma to further update the network based on a rate of change of load exceeding a threshold as Jeon teaches an amount of change or rate of change as the change is measured from a previous time can trigger an updated report  and Jeon teaches this allows for determining updated usage of the channel shared with WLAN ¶0004, thus 

Regarding claim 37, Ma-Jeon teaches:
The method of claim 33, wherein determining that the load of the frequency shared with WLAN traffic exceeds the threshold is further based on a signal strength threshold [¶0148-158, ¶0163 of Ma energy or strength resource for determining if busy, ¶0043-46 of Jeon teaches unlicensed band see rationale for combination as in claim 13].

Regarding claim 38, Ma-Jeon teaches:
The method of claim 33. 
Ma teaches monitoring a resource but does not include channel access.
Jeon teaches wherein said monitoring the frequency shared with WLAN traffic includes channel access [¶0043-44 of Jeon, unlicensed spectrum monitoring includes channel access to passively obtain measurements on indicated channels see rationale for combination as in claim 13].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on an unlicensed channel including channel access. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for an unlicensed channel. However resources of an unlicensed channel can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on unlicensed spectrum on a channel for which the device has channel access as in Jeon as this allows for coexistence of users and networks are able to determine usage of the unlicensed channel ¶0004 before attempting to use the unlicensed channel by indicating this to the UE to request measurements, thus the approach to determining usage of resources in Ma could be used in the same way for a substituted unlicensed band as in Jeon.


The UE of claim 26, wherein the first BWP of unlicensed spectrum comprises frequency shared with WLAN traffic [Jeon ¶0026, ¶0053 eNB and UE perform sensing to determine unlicensed band interference from WLAN devices, see ¶0043-46 passively obtaining beacon from WLAN i.e. no connection being made as UE may have just switched on the WiFi transceiver at this time, such that bands shared with WLAN, see rationale for combination as in claim 26 which teaches unlicensed band BWP in Ma-Jeon].

Claim(s) 14, 27, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma”) (US 20170013491 A1) in view of Jeon et al. (“Jeon”) (US 20150351115 A1) and Moon et al. (“Moon”) (US 20160066195 A1).

Regarding claim 14, Ma-Jeon teaches: The apparatus of claim 13.
Ma teaches event-based reporting but does not teach periodic reporting however Moon teaches wherein the processor is further configured to cause the UE to: transmit periodic reports according to a report periodicity, wherein the report periodicity is based on the first monitoring parameters  [Moon Table 2 ¶0136-149 and see ¶0156-158 sensing and reporting may be periodic and reports periodically according to period in indicator in monitoring parameters].
It would have been obvious to one of ordinary skill in the art to modify Ma-Jeon to additionally send periodic reports as in Moon. Ma-Jeon teaches event reporting for unlicensed channels where there is WLAN traffic but does not teach periodic reporting however it would have been obvious to modify Ma-Jeon to include periodic reporting as in Moon in order that resources on an unlicensed band may be shared between devices and so the eNB can make an informed decision on a transmission channel ¶0144.

Regarding claim 27, Ma-Jeon teaches:
The UE of claim 26.
[Moon Table 2 ¶0136-149 and see ¶0156-158 sensing and reporting may be periodic and reports periodically according to period in indicator in monitoring parameters].
It would have been obvious to one of ordinary skill in the art to modify Ma-Jeon to additionally send periodic reports as in Moon. Ma-Jeon teaches event reporting for unlicensed channels where there is WLAN traffic but does not teach periodic reporting however it would have been obvious to modify Ma-Jeon to include periodic reporting as in Moon in order that resources on an unlicensed band may be shared between devices and so the eNB can make an informed decision on a transmission channel given information ¶0144.

Regarding claim 34, Ma-Jeon teaches:
The method of claim 33.
Ma-Jeon teaches event-based reporting but does not teach periodic reporting however Moon teaches further comprising: transmitting periodic reports according to a report periodicity, wherein the report periodicity is based on the first monitoring parameters [Moon Table 2 ¶0136-149 and see ¶0156-158 sensing and reporting may be periodic and reports periodically according to period in indicator in monitoring parameters].
It would have been obvious to one of ordinary skill in the art to modify Ma-Jeon to additionally send periodic reports as in Moon. Ma-Jeon teaches event reporting for unlicensed channels where there is WLAN traffic but does not teach periodic reporting however it would have been obvious to modify Ma-Jeon to include periodic reporting as in Moon in order that resources on an unlicensed band may be shared between devices and so the eNB can make an informed decision on a transmission channel ¶0144.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180027563 - ¶0060
US 20170048763 - ¶0088
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JAY L VOGEL/Examiner, Art Unit 2478